DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a differential amplifier circuit that receives input of the intermediate potential and the reference potential, and outputs a voltage signal according to a difference between the intermediate potential and the reference potential,” however, such a feature is already recited in claim 2, from which claim 7 depends. It is therefore unclear if this is an additional differential amplifier, or a recitation of the same differential amplifier as recited in claim 2. The specification only recites one differential amplifier which outputs a voltage signal according to a difference between the intermediate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cormier Jr. et al. (Pub. No. US 2010/0244859 A1; hereafter Cormier).
 	Regarding claim 1, Cormier discloses a capacitance detection device comprising: a variable capacitance capacitor (see Cormier Fig. 2C, item 23); an electrode constituting a detection target whose capacitance is to be detected (see Cormier Fig. 2C, item 13A); and a control circuit (see Cormier Fig. 2C, item 17), wherein the control circuit executes: manipulation processing of manipulating a capacitance of the variable capacitance capacitor to control an intermediate potential (see Cormier Fig. 2C, items 23 and V24), which is a potential at a connection point between the variable capacitance capacitor and the electrode (see Cormier Fig. 2C, output of item 26), to a reference potential (see Cormier Fig. 2C, item AZ), when a voltage of a voltage application device is applied to the electrode via the variable capacitance capacitor (see Cormier Fig. 

 	Regarding claim 2. The capacitance detection device according to claim 1, further comprising: a differential amplifier circuit that receives input of the intermediate potential and the reference potential (see Cormier Fig. 2C, item 26), and outputs a voltage signal according to a difference between the intermediate potential and the reference potential (see Cormier Fig. 2C, item 27), wherein the detection processing is processing of detecting the capacitance of the detection target, based on an output value of the differential amplifier circuit when being controlled to the reference potential, in addition to the capacitance of the variable capacitance capacitor when being controlled to the reference potential (see Cormier paragraphs [0082]-[0084]).

Regarding claim 3, Cormier discloses the capacitance detection device according to claim 1, wherein the detection processing is processing of detecting the capacitance of the detection target, based on two values of the capacitance of the variable capacitance capacitor when the intermediate potential has a pair of values sandwiching the reference potential and each of differences between the intermediate potentials and the reference potential is the minimum (see Cormier paragraphs [0082]-[0084], the successive approximation method determines the value by sandwiching the value between converging values above and below the target value).

 	Regarding claim 4, Cormier discloses the capacitance detection device according to claim 2, wherein the detection processing is processing of detecting the capacitance of the detection target by correcting, 

 	Regarding claim 5, Cormier discloses the capacitance detection device according to claim 2, wherein the control circuit executes: the detection processing repeatedly; and output processing of, when the capacitance of the detection target detected by the detection processing changes, outputting a signal indicating the change (this is just detecting a touch more than once, which is inherently within the capability of the device of Cormier).

 	Regarding claim 8, Cormier discloses the capacitance detection device according to claim 1, wherein the variable capacitance capacitor is a component formed by connecting a plurality of series connection bodies, each having a capacitor and a switch connected in series, in parallel to each other, and has the capacitance that varies by turning on and off the switch, and the capacitances of the capacitors in the plurality of series connection bodies are different from each other (see Cormier Fig. 2C, parallel capacitors 25-0 to 25-n, and switches S7k and S8k, which are sets of switches which correspond to the kth capacitor 25-k, with k being an index from 0-n).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier in view of Easter (Pub. No. US 2010/0219845 A1; hereafter Easter).
Regarding claim 6, Cormier discloses the capacitance detection device according to claim 5, further comprising: a first discharge path that discharges the variable capacitance capacitor (see Cormier Fig. 2A, which shows the device configured for the first discharge path); a first discharge switch that opens and closes the first discharge path (see Cormier Fig. 2A, item S9); a second discharge path that discharges the electrode (see Cormier Fig. 2A, which shows the device in a measurement configuration of discharging the electrode); and a second discharge switch that opens and closes the second discharge path (see Cormier Fig. 2C, item S1j), wherein the control circuit executes: discharge processing of discharging the variable capacitance capacitor and the electrode while closing the first discharge switch and the second discharge switch (see Cormier Fig. 2A, in which switches S9 and S1j are closed); the detection processing when 
Cormier does not disclose the detection processing repeatedly in a state in which the capacitance of the variable capacitance capacitor is fixed after the intermediate potential is controlled to the reference potential.
	Easter discloses the detection processing repeatedly in a state in which the capacitance of the variable capacitance capacitor is fixed after the intermediate potential is controlled to the reference potential (see Easter claim 13 “repeating the measurement cycle, detecting that there has been no change in the capacitance of the sensing electrode for a second predetermined time period.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cormier with the steps of repeating the detection at regular intervals even when there is no change in the capacitance of the components in order to determine if the device should remain in an active state, or should go into a sleep mode for power saving when there has not been a change in the detected capacitance for a predetermined period of time.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        6/17/2021